DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation “lens” in claim 14 is reference to a plurality of lenses, hence it should not be in its singular form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent to Ootorii et al. (US 9,033,590 B2).
In terms of Claim 1, Ootorii teaches a connector (Figures 1-14), comprising: an electric transmitter (Figures 1, 2 and 5a: 11); an optical transmitter (Figures 1, 2 and 5a: 21) including a lens (Figures 1, 2 and 5a: 24) at an end of an optical transmission path; a housing (Figures 1, 2 and 5a: 20, 30) configured to contain the optical transmitter (See housing which houses 20 that holds the optical transmitter portion 21); a base member 
As for Claim 2, Ootorii teaches the device according to claim 1, wherein the slide mechanism (23 and 25a-b) is further configured to move the optical transmitter (Figures 5, 6 and 9a-b: 21) to move in a first direction toward the connected unit.  Fig. 5A shows the uncoupled state wherein the optical transmitter is in the forward position (also see Figures 9a-9b).
As for Claim 3, Ootorii teaches the device according to claim 1, wherein the slide mechanism (23, 25a-25b) comes into contact with a front surface of the connected unit to move the optical transmitter (23 comes into contact to provide alignment while 25a-b provides the slide feature).  Fig. 5B shows the optical transmitter having protrusions (23) come in contact with surface (222) of the connected unit.
As for Claims 4-5, Ootorii teaches the device according to claim 1, wherein the slide mechanism (23, 25a-b) causes the housing (20) to move in a second direction away from the connected unit.  The abutment of protrusion (23) against surface (222) 
As for Claim 6, Ootorii teaches the device according to claim 1, wherein the electric transmitter (21) is provided outside the housing (20, 30).
As for Claim 7, Ootorii teaches the device according to claim 1, further comprising a protective cover to cover the lens in the housing is included (not labeled).  Fig. 9A shows the two lens arrays (24, 224) are not abutting.  Fig. 9B shows the abutting state of the two lens arrays wherein there is a central line delineating the two lens arrays and preventing the arrays from making contact.  
As for Claim 10, Ootorii teaches the device according to claim 1, the optical transmitter (21) is coupled to the base member (22) via an elastic member (spring 26, 27 in Figs. 6-8).
As for Claim 14, Ootorii teaches the device according to claim 1, wherein the optical transmitter (21) has a recess and the lens (24) are provided in the recess (see cross sectional view in Fig. 9A).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Fortusini et al. (US 10,732,361 B2).
In terms of Claim 19, Fortusini teaches a connector (Figures 3 and 4: plug 100) comprising an electric transmitter (Figures 3 and 4: electrical contacts 70; column 5 lines 5-15) and optical transmitter (Figures 11 and 14: optical lens 345 acts an optical transmitter because it allows light to be outputted),

In terms of claim 20, Fortusini teaches an electronic apparatus comprising a connector unit of a type opposite to a connector configured to be attached to the connector (Figures 3 and 5: receptacle 200 and plug 100),  wherein the connector unit comprising an electric transmitter (Figures 3 and 4: electrical contacts 70; column 5, lines 5-15) and optical transmitter (Figure 11 or 14: illustrates optical lens 345 that are at an end of an optical transmission path wherein the lens 345 are positioned at the end of fibers 7 shown in Figure 8; column 9, lines 50-67), 
a housing (Figures 3 and 4: elements 20 and 22 make up the housing which holds fibers within body portion 22) configured to contain the optical transmitter; a base member (40 /41 as shown in Figure 5) behind the optical transmitter (40/41 is located behind 20 which contains the optical transmitter output side) and a slide mechanism (the body 22 and it front face is capable of sliding inward within the shell 10 as shown in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ootorii in view of the US Patent to Unuma et al. (US 5,943,463).
In regards to claims 8-9, Ootorii teaches the invention of claim 1, but do not teaches the protective cover has a roll shape and the protective cover has recesses and protrusions.
Unuma teaches a lens plate (11 or 51 shown in Figs. 11-12 and 16) with a roll shape for protecting the microlens array.  In Fig. 16, the microlens array are integrally formed within the protective lens plate such that there are recesses and protrusions.
.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ootorii in view of US Patent Application Publication to Mori et al. (US 2016/0154185 A1).
In regards to claims 11-13, Ootorii teaches the invention of claim 1 and further teaches a receptacle, however, Ootorii does not teaches an electronic substrate on which an optical element and a driving element are mounted is built in the receptacle.
Mori teaches in Fig. 18 a connector having a plug and receptacle (See gap within 40) having a wiring board (46; [0122]) wherein an electronic substrate (48) on which an optical element and a driving element are mounted is built in the wiring board (See Figure 18: optical element 47 is mounted on wiring board 46; [0122]). The receptacle in a substrate supporting the IC circuit (48) providing the driving element for the optical element, VCSEL, and photoelectric conversion circuit.  The VCSEL (47) is optically 
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the teaching of the IC in Mori would be necessary to provide the electro-optical interface (i.e., providing power to drive the optical element and converting the optical signal from the photodiode to an electrical signal) for an opto-electrical connector of Ootorii.  One would be motivated to provide the electronic substrate within the receptacle is to form a compact opto-electrical connector that are widely used for connecting periphery devices.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over of Fortusini in view of Yamaguchi US-20020004336.
In regards to claims 15-17, Fortusini teaches a connector (Figures 3 and 4: plug 100) comprising an optical transmitter (optical lens 345 in Fig. 11) at an end of an optical transmission path (from optical fibers 7), 
	a protective cover (Figures 3 and 4: 20) covering the lens and a slide mechanism (cover 20 sliding on alignment pins 30 and spring members 50, see Fig. 8) are included, the slide mechanism exposing the lens (retracted state is shown in Fig. 4) from the protective cover to attach the lens to a connected unit (protective state is shown in Fig. 3).
a housing (Figures 3 and 4: element 20 and 22 makes up the housing which holds fibers within body portion 22) that is configured to contain the optical transmitter (fibers 7 within shell of 10 coupled to internal cavity of 20/22); and a slide mechanism (25a-b and to allow the 22 front face of sliding inward within the shell 10 as shown in 
However, Fortusini does not teaches the optical transmitter including a first resin molded unit; an electric transmitter including a second resin molded unit that includes a same resin material as the first resin molded unit and wherein the second resin molded unit is integrated with the first resin molded unit and a housing that contains the electric transmitter and the optical transmitter.
Yamaguchi teaches an optical connector module having an optical connection portion (7) and an electrical connection portion ((6) the optical and electrical connection portion acts as optical transmitter and electrical transmitter ([0009]) to a corresponding electrical and optical device wherein the housing is made up of insulated resin ([0123]) to house both the optical and electrical components within the housing 2.
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the teaching of Yamaguchi with respect to the material make-up of the connector to be formed of insulated resin would have been adaptable to the optical lens and ferrule in Fortusini’s connector.  The combined teaching would yield a connector comprising an optical transmitter (optical fibers transmitting to lens unit) wherein the lens unit is molded Ultem resin and the electric transmitter (pins 30) supported by molded Ultem resin ferrule.  One would be motivated to employ an insulate resin for the optical transmitter and the electric transmitter in order to properly .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fortusini in view of Yamaguchi as applied to claim 15 above, and further in view of US Patent to Ootorii. US 9,033,590 B2.
In regards to claim 18, Fortusini/Yamaguchi teaches the invention of claim 15, but do not teaches the housing includes a metal material.
Ootorii teaches the optical housing (Figure 1: 10 and 20) are made of stainless-steel (Col. 5, lines 29-43).  
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the stainless-steel housing would provide thermal conductivity and remove the heat from within the connector.  One would be motivated to provide a thermal conductive housing to maintain thermal stability to the connector, prevent overheating, and thus provide stability to the connector and circuitry therein. 

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
In this instant, the applicant have amended claims 1 and 19-20 to include the limitation of “the optical transmitter is connected to the slide mechanism via the base member” as recited in claims 1, 19-20.

In regards to prior art of Ootori which teaches a base member 22 and sliding mechanism 25a-b and pins 23 (See Column 6, lines 13-20). In the Ootori reference, the optical transmitter is located on the front face 22 which is connected the sliding features 25a-b via the base member 22.

    PNG
    media_image1.png
    753
    670
    media_image1.png
    Greyscale

In regards to prior art of Fortusini which teaches a base member 240/41 and sliding mechanism see spring 50 and pins 30 which allows 40/41 to slide in and out of 

    PNG
    media_image2.png
    454
    615
    media_image2.png
    Greyscale


Therefore, the newly amended limitation is taught by the prior art of Ootori and Fortusini as recited in Claims 1, 19-20.
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the previous rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitation to claim 15 have been rejected in view of the prior art to Yamaguchi as detailed above.
This action is therefore made FINAL for reason(s) cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874